Judgment setting aside a jury verdict in favor of plaintiff and directing judgment in favor of defendant, unanimously reversed, on the law, on the facts and in the exercise of discretion, the judgment vacated, the order setting aside the verdict affirmed and a new trial granted unless plaintiff stipulates to accept the sum of $2,500 in lieu of the previous award by verdict and defendant agrees to pay the same, in which event the verdict as thus reduced is reinstated and judgment thereon is directed, in each instance, without costs or disbursements. In this personal injury action it was error to set aside the verdict on the ground that there was a failure of proof of notice. The record presents a question of fact with reference thereto. It is evident, however, that the jury verdict is grossly excessive and that a verdict in excess of $2,500 is not warranted by this record. Settle order on notice. Concur —Botein, P. J,, ¡Breitel, Valente, McNally and Witmer, JJ,